Order entered January 18, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00571-CR

                          LAZARO SANTIAGO VELEZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-52451-Q

                                           ORDER
       Before the Court are the State’s January 3, 2017 motions to supplement the record and to

extend the time to file the State’s brief. We GRANT the motions and ORDER the Dallas

County District Clerk to file, within FOURTEEN DAYS of the date of this order, a

supplemental clerk’s record containing all documents filed in the district clerk’s case file on or

before April 27, 2016 in The State of Texas v. Lazaro Velez, trial court case no. F15-75972-Q.

The time to file the State’s brief is EXTENDED to THIRTY DAYS from the date of this order.

                                                      /s/   LANA MYERS
                                                            JUSTICE